Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art of record does not teach the arrangement of different-sized icons per row in combination with the resizing effect as particularly claimed and as applied to the originating and terminating row when an icon is moved from one row to another.
As a matter of Examiner’s interpretation, particularly in regard to the different-sized icons per each row:  for example, claim 1 recites in a part a limitation for “setting an order of arrangement of a plurality of icon images for each row, of a plurality of rows, in a menu region, wherein the plurality of icon images include icon images with different heights … ”  From this, the Examiner understands that (i) there are many rows of icon images for example in the recited menu region, and (ii) within each such row there are at least two icon images that differ in heights.  Hence, the implication being that the true scope of the claim requires some diversity of height among the icons in each and every row of the recited menu region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207.  The examiner can normally be reached on M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174